676 S.E.2d 472 (2009)
Deborah BIRD
v.
James BIRD.
No. 545A08.
Supreme Court of North Carolina.
April 7, 2009.
Lee M. Cecil, High Point, for Deborah Bird.
Stanley F. Hammer, High Point, for James Bird.
The following order has been entered on the motion filed on the 6th day of April 2009 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (James Bird) shall have up to and including the 15th day of May 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 7th day of April 2009."